Citation Nr: 0915379	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-19 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for hiatal hernia with 
reflux, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a left leg 
disability (excluding varicose veins) on a direct basis or as 
secondary to service-connected varicose veins of the right 
leg with phlebitis.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the right antecubital 
fossa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This case comes before the Board of Veterans' Appeals on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The RO in Anchorage, Alaska currently has jurisdiction 
over the claims.

Notably, an RO rating decision dated March 1993 denied a 
claim of service connection for varicose veins of the left 
leg on the basis that such disability was not shown to have 
been incurred in or aggravated by service.

In connection with the current appeal, the Veteran seeks 
service connection for left leg pain premised upon a 
different symptoms, etiology, and diagnoses not previously 
claimed or considered in a prior rating decision.  As such, 
the Board finds that the new and material standard does not 
apply to the claim of service connection for left leg 
disability currently on appeal.  See Boggs v. Peake, 520 F.3d 
1330, 1337 (Fed. Cir. 2008).

However, in a Statement of Accredited Representative in 
Appealed Case dated January 2009, the Veteran's 
representative raised for the first time an issue of 
reopening a claim of service connection for varicose veins of 
the left leg.  

As a prior final decision has been reached on this issue, and 
the claim has not been developed or adjudicated by the RO, 
this issue is referred to the RO for appropriate action.  See 
Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996) (when a prior 
final decision on a particular diagnosis has been rendered, 
it is proper to consider the previously considered diagnosis 
and a new diagnosis as separate claims).

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for disability of the right antecubital 
fossa is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hiatal hernia with reflux is not productive 
of material weight loss, hematemesis or melena, or other 
symptom combinations productive of severe impairment of 
health.

2.  The Veteran's left leg disability (excluding varicose 
veins), variously diagnosed as pain of unknown etiology, 
possible peripheral nerve disease, possible strange variant 
of complex regional pain syndrome, radiculopathy or 
sympathetic mediated neuropathy, first manifested many years 
after service and is not shown to be related to service or to 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
hiatal hernia with reflux have not been met.  38 U.S.C.A. 
§§ 1151, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 
4.7, 4.112, 4.113, 4.114, Diagnostic Code (DC) 7346 (2008).

2.  Service connection for left leg disability (excluding 
varicose veins) is not warranted.  38 U.S.C.A. §§ 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, such as arthritis and organic 
diseases of the nervous system, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 U.S.C.A. § 1112, 1137; 
38 C.F.R. § 3.309(a).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the Veteran in evaluating the 
aspect of the claim involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

I.  Hiatal hernia with reflux

The Veteran's hiatal hernia with reflux is rated under DC 
7346.  38 C.F.R. § 4.114.  The currently assigned 30 percent 
rating contemplates persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

The rating schedule provides guidance in the evaluation of 
gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 
highlights the importance of weight loss in the evaluation of 
the impairment resulting from gastrointestinal disorders.  
For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  38 C.F.R. § 4.112.  The term "inability to gain 
weight" means that there has been substantial weight loss 
with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-
year-period preceding onset of the disease.  

The provisions of 38 C.F.R. § 4.113 contain the explanation 
that diseases of the digestive system often produce a common 
disability picture characterized by abdominal distress or 
pain, anemia, and disturbances in nutrition.

Applying the criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 30 percent for the Veteran's hiatal 
hernia with reflux for any time during the appeal period.  
The Board notes that the lay and medical evidence shows that 
the Veteran's hiatal hernia with reflux is not productive of 
material weight loss, hematemesis or melena, or other symptom 
combinations productive of severe impairment of health.

For example, the evidence shows that the Veteran has not 
experienced any significant weight loss during the appeal 
period.  Since the onset of disease in service, the Veteran's 
weight has steadily increased over the ensuing years.  During 
the appeal period, the private and medical records reflect a 
weight ranging from 158 to 189 pounds.  VA examination in 
December 2007 indicated that the Veteran's weight of 180 
pounds represented a weight gain of 10 percent compared to 
her baseline weight.  The Veteran admitted to weight gain 
during her September 2008 VA examination, at which time she 
weighed 189 pounds.  

In short, there is no lay or medical evidence indicating that 
the Veteran's hiatal hernia with reflux has been productive 
of any weight loss.

Additionally, there is no lay or medical evidence that the 
Veteran has experienced hematemesis or melena during the 
appeal period.  She specifically denied such symptoms on VA 
examinations in November 2006 and September 2008.

Finally, there is no competent evidence that the Veteran's 
symptoms related to her hiatal hernia with reflux have 
combined to produce severe impairment of health.  The Veteran 
primarily reports epigastric pain, severe gas, periodic 
vomiting, substernal pain, regurgitation, and pyrosis.  She 
has a long-standing history of iron deficiency anemia.  VA 
examination in September 2008 described the Veteran's overall 
general health as "[g]ood" while VA examination in November 
2006 found no evidence of malnutrition.

The Veteran's representative has argued that the Veteran's 
report of pain and vomiting supports the assignment of a 60 
percent rating in this case.  The Veteran has not described 
the frequency of her vomiting episodes, and the medical 
evidence documents one episode of vomiting in April 2005.  
Importantly, at that time, she had taken a narcotic 
medication and she stated that it was typical for her to 
experience nausea and vomiting when taking narcotic 
medications, providing evidence that it was some other reason 
that caused her to vomit other than the service connected 
disability.  She has not described vomiting as an aspect of 
her hiatal hernia with reflux disability to her private or VA 
treating physicians, or to VA examiners in February 2003 or 
November 2006.  She specifically denied vomiting associated 
with her esophageal disease during VA examination in 
September 2008, providing solid evidence against such a 
finding.  

Overall, the Veteran's reported symptoms of epigastric pain, 
severe gas, periodic vomiting, substernal pain, 
regurgitation, and pyrosis do not meet, or more nearly 
approximate, the criteria for a 60 percent rating under DC 
7346.  To the extent the Veteran contends otherwise, the most 
persuasive lay and medical evidence in this case greatly 
outweighs those contentions.  The benefit of the doubt rule 
is not for application as the preponderance of the evidence 
is against the claim.  Ortiz v. Principi, 274 F. 3d. 1361, 
1365 (Fed. Cir. 2001).  The appeal, therefore, must be 
denied.

The Board is aware of the Veteran's complaints as to the 
effects of her service-connected hiatal hernia with reflex 
disability has on her activities of work and daily living.  
In the Board's opinion, all aspects of the Veteran's 
disability at issue are encompassed in the schedular ratings 
assigned.  In this respect, the Veteran does not manifest any 
aspect of disability which is contemplated in the schedular 
criteria, and a higher schedular rating is available.  

As the assigned schedular evaluation is deemed adequate, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Left leg disability

The Veteran seeks service connection for a left lower 
extremity or "leg" disability, which has been ill-defined.  
She has variously described a pain from her hip down to her 
ankle with a sensation of coldness and numbness as well as 
symptoms of left thigh weakness with swelling.  The Board 
recognizes that the Veteran is not a medical expert, and that 
the Board has an obligation to sympathetically to read her 
statements in light of the medical evidence of record to 
determine the intended claim being presented to VA.  See 
generally Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).

The medical evidence associated with the filing of this claim 
reflects the Veteran's evaluation for a bilateral lower 
extremity pain, as well as right arm pain, of unclear 
etiology.  The various differential diagnoses have included 
persistent leg pain, lower extremity pain, possible 
peripheral nerve disease, neuropathic pain, non-neuropathic 
pain, possible strange variant of complex regional pain 
syndrome, radiculopathy, sympathetic mediated neuropathy, and 
L4-5 and S1 pain with calf pain, and herniated nuclear 
pulposis (HNP).  

For purposes of this decision, the Board will seek to 
determine whether the symptoms complained about by the 
Veteran had its origin in service, or is causally related to 
service-connected disability.  The Board will not address the 
issue of varicose veins of the left leg, which the examiner's 
have not attributed as causing the current symptoms and was 
previously addressed by the RO in a final decision.  

For purposes of this decision, the Board presumes that the 
evidentiary requirement of a current disability has been met.

The Veteran's STRs are significant only for treatment for an 
episode of low back strain in March and April 1978 which 
caused bilateral sciatica.  Notably, a final RO rating 
decision dated March 1993 denied service connection for 
residuals of lumbosacral strain, and the Veteran has not 
raised a claim of service connection for a lumbar spine 
disability on appeal.  In April 1980, the Veteran was also 
treated for right leg pain, which has ultimately been 
assessed as being the initial manifestation of her service-
connected right lower extremity varicosity disorder.

Overall, the STRs provide strong probative evidence against 
this claim, failing to show that the currently complained of 
symptoms, and currently considered diagnoses, were 
chronically present in service.

Post service, there is no documentation of medical treatment 
for the Veteran's complained of symptoms, and currently 
considered diagnoses, for almost 20 years after her discharge 
from service.  The United States Court of Appeals for the 
Federal Circuit has determined that a substantial a lapse of 
time between separation from service and post-service 
treatment for the claimed disorder(s) is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The pertinent post-service medical evidence includes a 
December 1992 VA Compensation and Pension examination wherein 
the Veteran did not report any of her currently complained of 
symptoms.  In fact, she specifically denied any radiation, 
numbness or paresthesia of the lower extremities related to 
low back pain.  Examination was significant only for varicose 
veins.  

Overall, the December 1992 VA Compensation and Pension 
examination report provides evidence against this claim, 
failing to reflect that the current left lower extremity 
disability had been manifest at that time. 

The record next reflects that the Veteran first sought 
private treatment for bilateral lower leg pain of one weeks' 
duration, primarily over the anterior tibial area, in June 
2000.  She had tripped in a doorway and injured her left 
foot.  Examination was significant only for tenderness over 
the anterior tibial areas.  The examiner noted that, for all 
of the Veteran's problems with pain over the years, she still 
had no positive trigger points on examination.  She was given 
an assessment of bilateral lower leg pain.  The examiner 
noted that, if the leg pain had not been resolved within two 
weeks, then a diagnosis of shin splints was for 
consideration.

A May 2001 private medical record noted the Veteran's 
complaint of left medial pain at the ankle area which 
radiated up her left calf and had been "present for 
approximately one week."

A private consultation in June 2002 included the Veteran's 
report of a 20-year history of leg pain which had grown 
steadily worse over the years.  She stated that the pain was 
"[i]initially it was on the right lower extremity, pretty 
much the entire lower extremity, and has progressed to where 
it is also on the left lower extremity to the knee."  It was 
noted that previous venograms were negative.  The examiner 
indicated that the Veteran had experienced "[a]bout two 
decades of sharp, aching, slow throbbing pain in initially 
the right lower extremity and now in both lower extremities, 
possibly worsened by walking and improved by applying 
pressure."  The examiner thought that it was unlikely that 
the Veteran's problem was neurologic in nature, but noted 
that no other physician had suggested a diagnosis.  The 
possibility of peripheral nerve disease was considered, but 
the quality of pain was atypical.  Another possibility was 
intrinsic muscle disease, but the examiner thought such 
possibility was unlikely to cause 20 years of discomfort.  A 
diagnosis of spinal stenosis was also a possibility, but that 
was unlikely given 20 years of discomfort starting initially 
unilaterally.

A November 2002 electrodiagnostic consultation included the 
Veteran's report of constant bilateral lower extremity aching 
pain "since the mid 1970's."  She described her symptoms as 
intermittent lower extremity swelling and intermittent left 
thigh weakness.  She denied numbness.  An electromyography 
and nerve conduction velocity (EMG/NCV) study was interpreted 
as normal, and there was no evidence of peripheral neuropathy 
or lumbar radiculopathy, providing evidence against this 
claim. 

A December 2002 private examination report indicated that the 
Veteran's bilateral lower extremity pain was of unknown 
etiology, but probably of non-neurologic origin.

A November 2003 private examination report included the 
Veteran's report of lower extremity pain which began in the 
military, due to standing on her feet for the entire shift.  
The examiner indicated that the Veteran had bilateral lower 
extremity pain and right arm pain of unknown etiology, but 
wondered whether she had a strange variant of complex 
regional pain syndrome.

A November 2003 VA clinical record indicated a diagnosis of 
L4-5 S1 pain with calf pain.

An August 2004 VA clinical record reported a diagnosis of 
bilateral sympathetic mediated neuropathy of the lower 
extremities.

An October 2004 private examination report diagnosed the 
Veteran with bilateral lower extremity neuropathy.

Overall, the post-service medical records provide evidence 
against this claim, showing that the currently complained of 
symptoms, and currently considered diagnoses, were first 
manifested and treated many years after service.

As there is no evidence of arthritis, an organic disease of 
the nervous system or any other enumerated chronic disease 
within the first postservice year, the presumptive provisions 
of 38 C.F.R. §§ 3.307 and 3.309 do not apply.

The Board acknowledges the Veteran's statements to private 
examiners in November 2002 and November 2003 that her 
bilateral lower extremity pain began in service, presumably 
related to standing for long periods of time on her feet.  

However, the STRs are negative for chronic complaint of left 
lower extremity pain and her initial VA examination in 
December 1992 was conspicuously absent of complaint of her 
currently manifested left lower extremity symptoms.  Her 
first direct statement on as to the onset of her symptoms, to 
a private examiner in June 2002, indicated that she first 
experienced pain "unilaterally" in the right leg in 
approximately the 1980's which "progressed" or was "now" 
in the left lower extremity.

The Board assigns greater probative value and reliability to 
the statements made by the Veteran in service, to the VA 
examiner in December 1992, and to her private examiner in 
June 2002.  These statements were made closer in time to 
service while the events were fresh in her memory and are, 
overall, consistent with the evidentiary record.  On the 
other hand, the Veteran's allegations of an onset of chronic 
symptoms since service are inconsistent with the entire 
evidentiary record, and were made after the current claim for 
compensation had been filed.  The Board finds more 
reliability to the Veteran's statements made prior to when an 
interest in the outcome of her claim for compensation 
benefits arose.  See Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (a pecuniary interest may affect the credibility of 
a claimant's testimony).

On the facts of this case, the Board finds no credible lay or 
medical evidence supporting a finding of in-service 
incurrence of the currently manifested left leg disability 
during service.  As such, service connection on a direct 
basis may not be established based on chronicity shown in 
service, or post-service continuity symptoms first seen in 
service.  38 C.F.R. §§ 3.303(b) and 3.306; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).

The Board further finds no competent evidence of a nexus 
between the Veteran's currently complained of symptoms, and 
currently considered diagnoses, and active service or 
service-connected disability.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) (direct service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service).

The Board acknowledges the Veteran's belief that her left leg 
disability originated during service, and/or is causally 
related to events during service or to service-connected 
disability.  The Veteran has some medical training, having 
served as a medical service specialist in service.  However, 
there is no evidence that the Veteran possesses the requisite 
level of training or education in medicine to competently 
speak to the nature and etiology of her disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a).  As such, her personal opinion in this matter 
does not provide a sufficient basis to grant service 
connection.

In summary, the Board finds that both service and post-
service medical records provide evidence against her claim, 
outweighing the Veteran's allegations.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's service connection claim for left leg 
disability on direct, presumptive and secondary service 
connection theories.  The benefit of the doubt rule is not 
for application.  See Ortiz v. Principi, 274 F. 3d. 1361, 
1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply 
when preponderance of evidence is against claim).  The 
appeal, therefore, is denied.

III.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DC's, which typically provide 
for a range in severity of a particular disability from non-
compensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.

A pre-adjudicatory RO letter in December 2002 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate both claims being decided on 
appeal, and the relative development duties under the VCAA.  
Importantly, the Veteran attended an informal conference 
before the RO in August 2005.  With respect to her increased 
rating claim, the Veteran and the RO discussed each separate 
criteria listed under DC 7346 for supporting a higher 60 
percent rating.  With respect to the service connection 
claim, she expressed knowledge of her need to obtain a doctor 
statement to substantiate the nexus component.

An additional RO letter in March 2006 advised the Veteran 
that her disability rating was based upon a schedule for 
evaluating disabilities published as title 38 Code of Federal 
Regulations, Part 4.  The Veteran was advised that evidence 
considered in assigning her disability rating included the 
nature and symptoms of the condition; the severity and 
duration of the symptoms; the impact of the condition and 
symptoms on employment and daily life.  She was further 
advised that examples of evidence that may be capable of 
substantiating his claims included information about on-going 
treatment records, including VA or other Federal treatment 
records; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how her condition affected her ability 
to work; statements discussing her disability symptoms from 
people who have witnessed how they affected her; and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.

Overall, the Board finds that the VCAA notice requirements 
have been met for both claims.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Vazquez-Flores, 22 Vet. App. 37 (2008).  Any timing 
deficiencies were cured with readjudication of the claims in 
the supplemental statements of the case dated April 2008, 
October 2008 and November 2008.  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The STRs are associated with the 
claims folder, and the RO has obtained the Veteran's private 
and VA clinical records.  There are no outstanding requests 
to obtain any private medical records for which the Veteran 
has both identified and authorized VA to obtain on her 
behalf.

With respect to the increased rating claim, the Veteran was 
afforded VA examinations to evaluate the nature and severity 
of her hiatal hernia with reflux in November 2006 and 
September 2008.  The VA examination reports are supplemented 
with extensive private clinical records.  There is no lay or 
medical evidence suggesting an increased severity of symptoms 
since the last VA examination.  As such, there is no duty to 
provide further medical examination on this claim.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the service connection claim, the Board finds 
that further development is not needed as there is sufficient 
evidence to decide the claim.  The Veteran has been examined 
by VA and non-VA medical professionals and those records are 
with the claims files.  These records provide numerous 
differential diagnoses for the Veteran's left leg disability 
but no examiner has provided opinion that such disorder had 
its onset in service, is related to service, or is caused or 
aggravated by service-connected disability.  The Board has 
determined that the credible evidence is against a finding of 
persistent or recurrent symptoms of disability since service.  
As such, the Board finds no basis to obtain medical opinion 
in this case.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4). 

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A rating greater than 30 percent for hiatal hernia is denied.

Service connection for left leg disability (excluding 
varicose veins) is denied.


REMAND

The Veteran claims that she incurred a disability of the 
right antecubital fossa as a result of a traumatic blood draw 
performed by VA medical personnel in August 1998.  VA 
clinical records confirm that blood was drawn from the 
Veteran on August 14, 1998 for laboratory purposes.  There is 
no report of complications from this procedure.  

The Veteran's first statement on this matter, to a private 
physician in October 1999, indicated that she had experienced 
right elbow pain since the blood draw at VA in August 1998.  
She described the VA technician as having great difficult 
finding her vein and "digging" around the area quite a bit.  
Notably, this statement was reported within a relatively 
short time period after the incident and almost 3 years 
before she filed a formal compensation claim with VA.  The 
Board finds that such statement is sufficiently credible and 
reliable to establish that the Veteran incurred a potential 
injury to the right elbow as a result of VA treatment. 

The private and VA medical assessments of record have not 
come to a definitive diagnosis for her right elbow pain.  
Examination in October 1999 noted a small amount of 
fluctuance approximately 2 cm. lateral to the right 
antecubital fossa.  Differential diagnoses have included 
tennis elbow, possible scarring of the radial nerve or 
muscular cutaneous nerve to the forearm, entrapment of the 
radial nerve, epicondylitis, and ruptured long head of the 
biceps related to a post-service right shoulder surgery.  
Based upon the differential diagnosis of possible scarring of 
the radial nerve or muscular cutaneous nerve to the forearm, 
the Board finds that medical opinion is necessary to decide 
this claim.  38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature and probable etiology of her right elbow 
disability.  The entire claims file must be made 
available to the health care provider designated 
to examine the Veteran, and the examination 
report should include discussion of the Veteran's 
documented medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings should be 
reported in detail.

Based on the examination and review of the 
record, the examiner should identify all current 
disorders of the right elbow present and offer an 
opinion as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
disorder of the right elbow results from a blood 
draw performed by VA personnel in August 1998 
and, if so, whether such disability results from 
an unforeseeable event or carelessness, 
negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in 
furnishing care?

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

2.  Upon completion of the above, readjudicate 
the claim.  If any benefit sought on appeal 
remains denied, provide the Veteran and her 
representative a supplemental statement of the 
case (SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


